DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0035], line 4, “port 5” should be “port P5”.  Paragraph [0043], line 4, “AC power source R” should be “AC power source R1”.    
Appropriate correction is required.
Drawings
The drawings were received on January 29, 2020.  These drawings are acceptable.
Claim Objections
Claims 12 and 14 are objected to because of the following informalities:  Claim 12, line 2, “unit is communicated” should be “unit are communicated”.  Claim 14, line 4, “and a rail vehicle” should be “or a rail vehicle”.  For examination purposes, claim 14 has been interpreted to require only one of the recited vehicles.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the battery” in line 4 and “the fuel” in line 6.  The 
battery and the fuel are not required by the claim.  If the power module device is used for an apparatus powered by a fuel, there does not have to be a battery (see claim 1, line 2), and if the power module device is used for an apparatus powered by a battery, there does not have to be a fuel.  For examination purposes, it has been assumed that if there is a DC buck module, then the apparatus is powered by a battery, and if there is a DC boost module, then the apparatus is powered by a fuel.  Claims 2-16 inherit this deficiency.  
	Claim 3 recites the limitation “the external device” in lines 2-3.  The external device is not required by claim 2, from which claim 3 depends.  If there is a control module, there does not have to be an external device (see claim 2, line 9).  For examination purposes, it has been assumed that the electrical power of claim 2 is provided to an external device.
	Claim 4 recites the limitation “the AC accessed from the external AC power source via the AC port”.  Claim 2, from which claim 3 depends, does not require this limitation.  If there is a DC port or low-voltage input DC power, then there does not have to be an AC port (see claim 2, lines 3-9).  For examination purposes, it has been assumed that the AC port configured to be connected to an external AC power source to access electrical power is required.  Claim 5 inherits this deficiency.
	Claim 5 recites the limitations “the AC port” and “the DC port”.  The AC and DC ports are not required by claim 2, from which claim 5 depends through claim 4.  If there is a low-voltage input DC port, there does not have to be an AC port or a DC port (see claim 2, lines 3-9).  For examination purposes, it has been assumed that the AC and DC ports are both required.  
	Claim 5 recites the limitation “the standby mode” in line 7.  The standby mode is not required by claim 4.  If there is a charging mode, then there does not have to be a standby mode.  For examination purposes, it has been assumed that the standby mode is required.
	Claim 6 recites the limitation “the DC buck module” in line 4.  The DC buck module is not required by claim 1, from which claim 6 depends through claim 2.  If there is a DC boost module, there does not have to be a DC buck module (see claim 1, lines 4-5).  For examination purposes, it has been assumed that the DC boost module is required.  Claims 8-10, 12, and 14 inherit this deficiency
	Claim 6 recites the limitations “the AC port” in line 3, “the AC accessed from the external AC power source via the AC port” in lines 4-5, “the DC port” in line 7, and “the DC accessed via the DC port” in line 9.  These limitations are not required by claim 2, from which claim 6 depends (see claim 2, lines 1-4).  For examination purposes, it has been assumed that these limitations are required.  Claims 8-10, 12, and 14 inherit this deficiency. 
	Claim 7 recites the limitation “the DC buck module” in line 4.  This limitation is not required by claim 1, from which claim 7 depends via claim 2.   If there is a DC boost module then there does not have to be a DC buck module (see claim 1, lines 4-7).  For examination purposes, it has been assumed that the DC buck module is required.  
	Claim 7 recites the limitations “the AC port” in line 3 and “the AC accessed from the external AC power source via the AC port” in lines 4-5.  These limitations are not required by claim 2, from which claim 7 depends (see claim 2, lines 3-9).  For examination purposes, it has been assumed that the AC port configured to be connected to an external AC power source to access electrical power is required.
	Claim 8 recites the limitation “the external apparatus” in line 4.  This limitation is not required by claim 6, from which claim 8 depends.  If there is an AC/DC conversion module as recited in claim 6, then there is no external apparatus (see claim 6, lines 3-10).  For examination purposes, it has been assumed that the DC/AC conversion module having a connection port for connecting with an external apparatus is required.  Claims 12 and 14 inherit this deficiency.
	Claim 9 recites the limitation “the DC boost module” in line 8.  This limitation is not required by claim 1, from which claim 9 depends via claims 2 and 6.  If there is a DC buck module, then there does not have to be a DC boost module (see claim 1, lines 4-7).  For examination purposes, it has been assumed that the DC boost module is required.  Claim 10 inherits this deficiency.  
	Claim 9 recites the limitation “the DC port” in lines 4-5 and 8.  This limitation is not required by claim 2, from which claim 9 depends via claim 6.  If there is an AC port and/or a low-voltage input DC port, then there does not have to be a DC port (see claim 2, lines 3-9).  For examination purposes, it has been assumed that the DC port is required.  Claim 10 inherits this deficiency.
	Claim 11 recites the limitation “the low-voltage output DC” in lines 1-2.  This limitation is not required by claim 1, from which claim 11 depends.  If there is a low-voltage input DC, there does not have to be a low-voltage output DC (see claim 1, lines 4-7).  For examination purposes, it has been assumed that the low-voltage output DC is required.  
	Claim 11 recites the limitation “the external device comprises a logic control board, a fan motor and a valve of a transport refrigeration unit on a transport vehicle” in lines 3-4.  Claim 11 does not require the external device.  If the low-voltage output DC is configured to provide electrical power for the control module, there does not have to be an external device.  For examination purposes, it has been assumed that the external device is required.  
	Claim 13 recites the limitation “the voltage values of the low-voltage output DC and the low-voltage input DC”.  The low-voltage output DC and the low-voltage input DC are not both required by claim 1, from which claim 13 depends (see claim 1, lines 4-7).  For examination purposes, it has been assumed that both the DC buck module and the DC boost module are required so that the low-voltage output DC and the low-voltage input DC are both required.  
	Claim 13 recites the limitations “a voltage value of the low-voltage output DC is 12V, 24V or 48V”, and “a voltage value of the low-voltage input DC is 12V, 24V or 48V” in lines 4-5.  The low-voltage output DC and the low-voltage input DC are not both required by claim 1, from which claim 13 depends (see claim 1, lines 4-7).  For examination purposes, it has been assumed that both the DC buck module and the DC boost module are required so that the low-voltage output DC and the low-voltage input DC are both required.  
	Claim 13 recites the limitation “the voltage values of the low-voltage output DC and the low-voltage input DC are the same or different” in lines 2-3.  These voltage values are always either the same or different.  It is unclear if they have to be the same or whether they can be different.  For examination purposes, it has been assumed that the voltage values can be either the same or different.
Claim 7 recites the limitation "the connection port" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what port “the connection port” refers to.  For examination purposes, it has been assumed that this refers to the port through which the AC is provided to the external apparatus.  
Claim 13 recites the limitation "the high-voltage DC" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what “the high-voltage DC” refers to.  For examination purposes, it has been assumed “the high-voltage DC” is the stepped-up output of the DC boost module, as described in the specification (see paragraph [0006], lines 5-6).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication of Ambrosio (2009/0018716).
As to claim 1, Ambrosio discloses an electrical power module device, 
characterized in that the electrical power module device is used for an apparatus (vehicle in paragraph [0002]) powered by a battery (25,26, see Figure 2) or/and a fuel (paragraph [0019], the engine is powered by a fuel (the battery pack reduces fuel consumption, therefore the engine is powered by a fuel)), has a working mode and comprises:  a DC buck module (21, see Figure 2) configured to step-down a DC at least provided by the battery to a low-voltage output DC for output (DC buck module 21 converts high voltage DC to 12V (see paragraph [0072], lines 11-13); and a control module (6, see paragraphs [0014] and [0032] and Figure 1) connected to the apparatus and configured to, in the working mode, control the operation of the DC buck module (see paragraph [0032]).
	As to claim 2, the electrical power module device further comprises:  an AC port (30, see Figure 2) configured to be connected to an external AC power source (208/230VAC 3 Phase, see Figure 2) to access electrical power; or/and a DC port (19, see Figure 2) configured to be connected to the battery (25,26, see Figure 2) to access electrical power; or/and a low-voltage input DC port (connection to 12V hybrid battery 17, see Figure 2) configured to access a low-voltage DC from the apparatus and having a voltage lower than the DC provided by the battery to provide electrical power to an external device (vehicle accessories, see Figure 2).
	As to claim 4, the electrical power module device further has:  a standby mode in which the control module controls the low-voltage DC to be accessed via the low-voltage input DC port (connection to 12V hybrid battery 17, see Figure 2) and then output to the external device (see vehicle accessories, Figure 2).
	As to claim 5, the control module is configured such that:  in the working mode, when one of the AC port and the DC port is used to access electrical power, a path for accessing power from the one port is in an on-state, and a path for accessing electrical power from the other port is in an off-state (when the AC source is not connected and the power is provided by the battery).
	As to claim 6, the electrical power module device further comprises:  an AC/DC conversion module (battery chargers of 25 and 26, see Figure 2) connected to the control module, the AC port and the DC buck module, and configured to, in the working mode, convert the AC accessed from the external AC power source via the AC port to a DC and then provide the DC to the DC buck module (the AC/DC conversion is inherent because battery chargers have to convert the AC input to DC output since the batteries are DC sources); or a DC/AC conversion module (auxiliary drive/inverter, see Figure 2) connected to the control module and the DC port (19), having a connection port for connecting with an external apparatus, and configured to, in the working mode, convert the DC accessed via the DC port to an AC and then provide the AC to the external apparatus via the connection port (the chargers and auxiliary drive/inverter inherently have to communicate with the control module (6) in order for the system to function as a whole). 
	As to claim 13, the voltage values of the low-voltage output DC and the low-voltage input DC are inherently either the same or different.
Allowable Subject Matter
Claims 3, 7-12, and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 contains allowable subject matter because none of the prior art of record 
discloses or suggests the external device comprising a logic control board, a fan motor, and a valve of the apparatus, in combination with the remaining claimed features.
	Claim 7 contains allowable subject matter because none of the prior art of record discloses or suggests an AC/DC conversion module connected to the control module, the AC port and the DC buck module, and configured to, in the working mode, convert the AC accessed from the external AC power source via the AC port to a DC and then provide the DC to the DC buck module; and a DC/AC conversion module connected to the control module and the AC/DC conversion module, having a connection port for connecting with an external apparatus, and configured to, in the working mode, convert the DC converted by the AC/DC conversion module to an AC and then provide the AC to the external apparatus via a connection port, in combination with the remaining claimed features.
	Claims 8, 12, and 14 contain allowable subject matter because none of the prior art of record discloses or suggests the apparatus being a transport refrigeration unit on a transport vehicle, the external AC power source comprises a commercial power grid, and the external apparatus comprises a compressor and a compressor shell heater of the transport refrigeration unit, in combination with the remaining claimed features.
	Claims 9-10 contain allowable subject matter because none of the prior art of record discloses or suggests at least one output port; and at least one Insulated Gate Bipolar Transistor (IGBT) module connected to the DC port, the AC/DC conversion module of the DC boost module, and connected to the output port and configured to control a path on/off state or/and a power magnitude externally delivered to an external component via the output port by the DC provided via the DC port, the AC/DC conversion module or the DC boost module, in combination with the remaining claimed features.
	Claim 11 contains allowable subject matter because none of the prior art of record discloses or suggests the low-voltage output DC being configured to provide electrical power for the control module or/and an external device, and the external device comprises a logic control board, a fan motor and a valve of a transport refrigeration unit on the transport vehicle, in combination with the remaining claimed features.
	Claims 15-16 contain allowable subject matter because none of the prior art of record discloses or suggests a transport refrigeration unit configured to provide a refrigeration environment; a power module configured to provide power for the transport vehicle by means of a battery or/and a fuel; and the electrical power module device connected to the power module and configured to provide electrical power for the transport refrigeration unit, in combination with the remaining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US patent of Wordsworth et al. (8,295,950) corresponds to WO 
2010002644.  The US patent of Ruediger et al. (8,378,623) corresponds to 2012/0112693.  The US patent of Ambrosio (8,818,588) corresponds to 2009/0018716.  The US patent of Ciaccio et al. (11,215,156) corresponds to 2018/0252774.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836